Citation Nr: 1644010	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following right third digit hammer toe surgery performed on July 24, 2009. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal rests with the RO in New York, New York.

In March 2013, the Veteran withdrew her request for a hearing before a decision review officer (DRO).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on her part is required.

REMAND

The issue of entitlement to secondary service connection for a right third digit hammer toe disorder has been raised by the record by a March 2013 written statement, which has not yet been adjudicated by the AOJ.  As the Veteran is not currently in receipt of service connection for a right third digit hammer toe disorder, this pending claim must be addressed before the Board can adjudicate the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, the issue of entitlement to a temporary total rating is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to secondary service connection for a right third digit hammer toe disorder.  If the determination of this claim is unfavorable, the Veteran and her representative must be notified of her appellate rights and be provided an appropriate amount of time to respond.

2.  Then readjudicate the Veteran's claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30, and issue a Supplemental Statement of the Case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

